RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 11/0/2022, is acknowledged.
 
2. Claims 1-9 and 11-15 are pending.

3.  The Terminal Disclaimer, filed 11/30/2022, is sufficient to overcome the previous NS-ODP rejection over US Pat. 10919967.

4.  In view of the amendment filed on 11/30/2022, only the following rejection are remained.	

5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6.  Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 10/06/2022.

Amended claim 1 recites a genus of anti-Mac-1 antibodies comprising less than the required 6 CDRs and up to 20 variation in the VH and VL.

Applicant’s arguments, filed 11/30/2022, have been fully considered, but have not been found convincing.

  Applicant asserts that the specification discloses that at least three CDRs is critical to the ability of the monoclonal antibody or an antigen-binding portion thereof to perform the recited functions.  Further, Applicant submits that the skilled artisan would recognize possession of the presently claimed monoclonal antibody or antigen-binding portion thereof based on common knowledge in the art and the disclosure in the present specification. 

This is not found persuasive because neither the prior art nor the instant specification demonstrates that less than 6 CDRs are sufficient to provide the claimed binding to Mac-1 and the recited function. 

It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the RC3 antibody fused to framework sequence, have the required binding and recited function.    The specification provides no direction or guidance regarding how to produce monoclonal antibodies as broadly defined by the claims.  The specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody.  

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody that is produced by clone RC3, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions (in the instant case, loops AB, BC, CD, DE, EF and FG) for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.
 

7.  The rejection of claims 1-8 and 10-19 as being anticipated by US 20140147445 (IDS) or  EP 2 444 101 (IDS) is hereby withdrawn in view of applicant’s argument that the `445 publication does not enabled a person of ordinary skill in the art to paracted the claimed  invention. .

Applicant submits that the recitation of clone RC3 in the references is not an enabling disclosure. MPEP 2121.01 states:

The disclosure in an assertedly anticipating reference must provide an enabling
disclosure of the desired subject matter, mere naming or description of the subject
matter is insufficient, if it cannot be produced without undue experimentation. E/an
Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68
USPQ2d 1373, 1376 (Fed. Cir. 2003) (At issue was whether a prior art reference
enabled one of ordinary skill in the art to produce Elan' s claimed transgenic mouse
without undue experimentation. Without a disclosure enabling one skilled in the art
to produce a transgenic mouse without undue experimentation, the reference would
not be applicable as prior art.). A reference contains an "enabling disclosure" if the
public was in possession of the claimed invention before the effective filing date of
the claimed invention for applications or patents subject to the first inventor to file
provisions of the AIA  or the time the invention was made for applications or patents
subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the
art could have combined the publication's description of the invention with his [or
her] own knowledge to make the claimed invention." 

Here, the '445 publication just mentioning RC3 is not enough to tell a PHOSITA how to make it. There is no biological deposit of the RC3 antibody in the '448 publication, and no sequence information. The '445 publication mere naming clone RC3 which is not an enabling disclosure


 8.  No claim is allowed.

 
9.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 12, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644